Case 1:20-cv-00632-PB Document 31-4 Filed 02/11/21 Page 1 of 11




                                                        EXHIBIT 4
       Case 1:20-cv-00632-PB
            1:20-cv-10946-RGSDocument
                              Document31-4
                                        62 Filed 12/30/20
                                                 02/11/21 Page 1
                                                               2 of 10
                                                                    11




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10946-RGS

               MANISHA BAHRANI and DUNCAN LEGGET,
                       individually and on behalf
                     of all others similarly situated

                                      v.

                      NORTHEASTERN UNIVERSITY

                    MEMORANDUM AND ORDER ON
                  DEFENDANT’S MOTIONS TO DISMISS

                             December 30, 2020

STEARNS, D.J.

      Plaintiffs Manisha Bahrani and Duncan Legget filed this putative class

action against defendant Northeastern University. By way of a Second

Amended Class Action Complaint (SAC) (Dkt. # 41), they allege that

Northeastern breached an express or implied contract with its students

(Counts I and II), or alternatively unjustly enriched itself at its students’

expense (Count III), when it retained tuition and fees collected for the Spring

semester of 2020 despite ceasing in-person instruction and closing its on-

campus facilities and resources in March of 2020. Northeastern moves to

dismiss all claims pursuant to Fed. R. Civ. P. 12(b)(6). For the following

reasons, the court will ALLOW the motion in part and DENY it in part.
      Case 1:20-cv-00632-PB
           1:20-cv-10946-RGSDocument
                             Document31-4
                                       62 Filed 12/30/20
                                                02/11/21 Page 2
                                                              3 of 10
                                                                   11




                             BACKGROUND

     The essential facts, drawn from the SAC and documents incorporated

by reference, and viewed in the light most favorable to the plaintiffs as the

non-moving parties, are as follows. Northeastern is “one of the largest

private urban universities in North America.”       SAC ¶ 23.      It “offers

undergraduate majors in approximately 65 departments” and graduate

degrees in “approximately 125 programs.” Id. Plaintiffs are students who

enrolled in classes at Northeastern during the Spring semester of 2020.

     According to the SAC, plaintiffs entered into a contractual agreement

with Northeastern to pay tuition and fees for the Spring semester of 2020 in

exchange for “on-campus, in-person educational services and access to on-

campus facilities, events, and services.” Id. ¶ 125; see also id. ¶ 22, 102

(alleging that the tuition and fees which Northeastern charged for the Spring

semester of 2020 “were predicated on,” among other things, in-person

interaction with peers and professors and access to “technology, libraries,

and laboratories,” “spectator sports and athletic programs,” “student

government and health services,” and “extracurricular groups and

learning”). Plaintiffs purport to derive the terms of this contract from

representations in the Student Financial Responsibility Agreement (SFRA),

which Northeastern required each student to execute prior to the start of the


                                     2
       Case 1:20-cv-00632-PB
            1:20-cv-10946-RGSDocument
                              Document31-4
                                        62 Filed 12/30/20
                                                 02/11/21 Page 3
                                                               4 of 10
                                                                    11




semester; students’ billing statements and invoices; and Northeastern’s

course registration materials.

      Plaintiffs allege that they fulfilled their obligations under the contract

when they “paid all required tuition and fees” for the Spring semester of

2020. Id. ¶ 17, 20; see also id. ¶ 36. They enrolled in classroom courses, and

for the first half of the semester, Northeastern met its obligation to provide

in-person instruction.     On March 12, 2020, however, Northeastern

“cancelled all in-person classes for its campuses” and “suspended access to

on-campus resources, including gyms and libraries informed students.” Id.

¶ 92. It “has not provided any in-person classes” or given students access to

the university’s on-campus facilities and resources since that date. Id. ¶ 91.

      After Northeastern refused to offer its students a refund for tuition or

semester fees, plaintiffs filed this lawsuit. They assert three claims on behalf

of “[a]ll persons in the United States who paid Northeastern University

tuition and/or fees for in-person education and/or access to campus

facilities, in-person events, and in-person services for the academic term

including March 2020 or for any academic term thereafter during which

Northeastern failed to provide in person educational services”; breach of

an express contract (Count I); breach of an implied contract (Count II); and

unjust enrichment (Count III). Id. ¶ 108.


                                       3
          Case 1:20-cv-00632-PB
               1:20-cv-10946-RGSDocument
                                 Document31-4
                                           62 Filed 12/30/20
                                                    02/11/21 Page 4
                                                                  5 of 10
                                                                       11




                                 DISCUSSION

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Two basic principles guide the

court’s analysis. “First, the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.”

Iqbal, 556 U.S. at 678. “Second, only a complaint that states a plausible claim

for relief survives a motion to dismiss.” Id. at 679. A claim is facially

plausible if its factual content “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678.

              a. Counts I and II, breach of contract

      Counts I and II assert claims for breach of contract (express and

implied, respectively) relative to the payment of tuition and fees for the

Spring semester of 2020.1 “Under Massachusetts law, a breach of contract


      1 The court is not convinced that plaintiffs’ contract claim is a disguised
educational malpractice claim, as Northeastern implies. The SAC appears to
challenge the fact of the switch from in-person to online instruction, not the
quality of the online education Northeastern provided. See Salerno v. Fla.
S. Coll., 2020 WL 5583522, at *5 (M.D. Fla. Sept. 16, 2020). And while it is
possible that the measure of damages for this alleged breach will so
inextricably implicate the issue of quality as to render the claim non-
actionable, the court needs more information before it can make an informed
judgment.
                                       4
          Case 1:20-cv-00632-PB
               1:20-cv-10946-RGSDocument
                                 Document31-4
                                           62 Filed 12/30/20
                                                    02/11/21 Page 5
                                                                  6 of 10
                                                                       11




claim requires the plaintiff to show that (1) a valid contract between the

parties existed, (2) the plaintiff was ready, willing, and able to perform, (3)

the defendant was in breach of the contract, and (4) the plaintiff sustained

damages as a result.” Bose Corp. v. Ejaz, 732 F.3d 17, 21 (1st Cir. 2013), citing

Singarella v. City of Boston, 342 Mass. 385, 387 (1961).

      Northeastern argues that plaintiffs have failed to state a claim because

they have not sufficiently identified the basis for any contractual right to in-

person instruction. Plaintiffs respond that the contractual right to in-person

instruction derives from three sources: (1) representations in billing

statements and invoices listing the tuition and fees charged each semester;

(2) representations in the SFRA tying the payment of tuition to registration

and the receipt of “educational services”; and (3) representations in course

registration materials indicating that the educational services plaintiffs had

contracted to receive would include traditional, face-to-face instruction in

physical locations on campus.2 Drawing all inferences in plaintiffs’ favor,


      2 Northeastern disputes the allegation that a student could reasonably
expect the statements in course registration materials to explain the nature
of the “educational services” that he or she would receive under the SFRA.
But the court declines to resolve the issue as a matter of law at this juncture.
Plaintiffs’ allegation is at least plausible given repeated references to the
registration process in the SFRA and the fact that, as a matter of common
sense, students presumably would not incur any obligation to pay for
“educational services” unless they registered for classes. It would thus be
inappropriate to dismiss the claim prior to discovery.
                                        5
          Case 1:20-cv-00632-PB
               1:20-cv-10946-RGSDocument
                                 Document31-4
                                           62 Filed 12/30/20
                                                    02/11/21 Page 6
                                                                  7 of 10
                                                                       11




the court cannot, as a matter of law, say that no student who read these

statements could have reasonably expected that executing the SFRA, paying

the tuition charged for the Spring semester of 2020, and registering for on-

campus courses would entitle them to in-person instruction. See Bleiler v.

Coll. of Holy Cross, 2013 WL 4714340, at *15 (D. Mass. Aug. 26, 2013)

(“When interpreting contracts between students and their academic

institutions, under Massachusetts law courts employ the standard of

reasonable expectation — what meaning the party making the manifestation,

the university, should reasonably expect the other party to give it.” (internal

quotation marks omitted)), quoting Schaer v. Brandeis Univ., 432 Mass.

474, 478 (2000). Further factual development is needed to resolve the issue

on the merits. 3 The court accordingly denies the motion to dismiss the

portion of Counts I and II premised on payment of tuition.

      The portion of Counts I and II premised on the failure to provide access

to on-campus facilities and resources presents a closer issue. Plaintiffs allege

that their payment of certain fees entitled them to the referenced access. To

assess the parties’ reasonable expectations, the court turns to the

descriptions provided by Northeastern for each fee. Northeastern purports


      3 Other documents unavailable to the court at the motion to dismiss
stage, for example, may undercut the reasonableness of any expectation of
in-person instruction.
                                   6
          Case 1:20-cv-00632-PB
               1:20-cv-10946-RGSDocument
                                 Document31-4
                                           62 Filed 12/30/20
                                                    02/11/21 Page 7
                                                                  8 of 10
                                                                       11




to assess the recreation fee “during terms a student is in classes to support

and maintain current facilities and the future construction of athletic fields

and facilities” and to give students “the option to gain admission to home

athletic events, use the Marino Fitness Center, the SquashBusters athletic

facility, and the Cabot Gym.” SAC ¶ 30. It purports to assess the student

activity fee annually to “provide[] support for student organizations, clubs

and entertainment events throughout the school year.” Id. It purports to

assess the student center fee “to support[] the Curry Student Center.” Id.

Finally, it purports to assess the undergraduate student fee per “in-class . . .

term” to “support[] enrollment related services throughout the student’s first

year” and to “support[] subsequent enrollment services and . . . costs related

to ongoing communication to students and parents.” Id.

      Because students pay the student activity fee, the student center fee,

and the undergraduate student fee to “support” certain facilities during

terms for which those students are enrolled in classes, and not to gain

admission to any on-campus facility or access to a given resource (or even to

support the operation of any specific service at an on-campus facility),

plaintiffs have not stated a claim for breach of contract with respect to these

fees.4 The court accordingly allows the motion to dismiss the portions of


      4   While plaintiffs plead that Northeastern recognizes these fees ratably
                                         7
          Case 1:20-cv-00632-PB
               1:20-cv-10946-RGSDocument
                                 Document31-4
                                           62 Filed 12/30/20
                                                    02/11/21 Page 8
                                                                  9 of 10
                                                                       11




Counts I and II premised on payment of the student activity fee, the student

center fee, or the undergraduate student fee.

      Students also pay the campus recreation fee to “support” certain

facilities. Payment of the campus recreation fee, however, further gives

students “the option to gain admission to home athletic events” and to “use

the Marino Fitness Center, the SquashBusters athletic facility, and the Cabot

Gym.” Because plaintiffs allege that they actually and constructively lost the

option to attend home athletic games or use fitness facilities after March 12,

2020,5 plaintiffs have stated a plausible claim for breach of contract with

respect to the campus recreation fee. The court accordingly declines to




over the course of the semester, they do not suggest that they stopped
incurring any obligation to pay the fees after the switch to online instruction
(and the court declines to make this inference on their behalf where they
seemingly remained enrolled in courses for the semester despite the switch).
In any event, as Northeastern notes in its Reply Brief, the fees were collected
to “support” the referenced facilities, and plaintiffs do not suggest that
Northeastern failed to apply the fees towards “support” as promised. See id.
at 7.

      5 To the extent Northeastern implies that it could not have breached
any obligation to give students the “option” to attend home athletic games
because there were no home athletic games held on campus after March 12,
2020, this argument implicates a factual issue (whether cancelling all home
athletic events deprived students of the option to attend home athletic
games) and is therefore inappropriate for resolution at the motion to dismiss
stage.
                                     8
      Case
      Case1:20-cv-00632-PB
           1:20-cv-10946-RGSDocument
                              Document
                                     31-4
                                       62 Filed
                                          Filed02/11/21
                                                12/30/20 Page
                                                         Page10
                                                              9 of
                                                                 of10
                                                                    11




dismiss the portion of Counts I and II premised on payment of the campus

recreation fee.

            b. Count III, unjust enrichment

      Count III asserts a claim of unjust enrichment. Northeastern argues

that plaintiffs cannot, as a matter of law, state a claim for unjust enrichment

because they have an adequate alternative remedy available, namely, a

breach of contract action. See Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16 (1st

Cir. 2017) (noting that “a party with an adequate remedy at law cannot claim

unjust enrichment”).      But Northeastern disputes the existence of any

contract between the parties requiring in-person instruction or access to on-

campus facilities and resources. And plaintiffs plead unjust enrichment only

to the extent the parties do not have a valid contract on these grounds. It

would thus be inappropriate for the court to require plaintiffs to make an

exclusive election of a contractual remedy at this early stage of the litigation.

See Lass v. Bank of Am., N.A., 695 F.3d 129, 140-141 (1st Cir. 2012). The

court accordingly declines to dismiss Count III. 6




      6 The court notes, however, that the unjust enrichment claims only
survive to the extent that the contract claims survive. It thus dismisses the
portions of Count III premised on payment of a student activity fee, student
center fee, or undergraduate student fee.
                                      9
      Case 1:20-cv-00632-PB
           1:20-cv-10946-RGSDocument
                             Document31-4
                                       62 Filed 12/30/20
                                                02/11/21 Page 10
                                                              11 of 10
                                                                    11




                                   ORDER

      For the foregoing reasons, the motion to dismiss is ALLOWED in part

and DENIED in part. Specifically, the court dismisses the potions of Counts

I, II, and III premised on the failure to provide access to on-campus facilities

and resources in exchange for payment of the student activity fee, the student

center fee, or the undergraduate student fee. The portions of Count I, II, and

III premised on the failure to provide in-person instruction in exchange for

the payment of tuition and the failure to provide access to on-campus

facilities and resources in exchange for the payment of the campus recreation

fee, however, survive defendant’s motions.



                                    SO ORDERED.

                                    /s/ Richard G. Stearns ____ ____
                                    UNITED STATES DISTRICT JUDGE




                                      10
